EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Choi Young on 7/25/22.
The application has been amended as follows: 
Claim 1, line 20, after “flag information” -- wherein the at least one reference
picture index used for deriving the motion information is derived based on picture order
count (POC) difference between the short-term reference picture and a current picture -- has been inserted; 
Claim 2 is canceled;
Claim 3, line 1, replace “2” with – 1 --; 
Claim 5, line 1, replace “2” with – 1 --; 
 Claim 9, line 21, after “flag information” -- wherein the at least one reference
picture index used for deriving the motion information is derived based on picture order
count (POC) difference between the short-term reference picture and a current picture -- has been inserted; 
Claim 10 is canceled;
Claim 11, line 1, replace “10” with –9 --; 
Claim 13, line 1, replace “10” with – 9 --; 
Claim 17, line 21, after “flag information” -- wherein the at least one reference
picture index used for deriving the motion information is derived based on picture order
count (POC) difference between the short-term reference picture and a current picture -- has been inserted; 

Claims 1, 3-9, 11-14 & 17 are allowed;
Claims 2, 10 & 15-16 are canceled;
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485